Citation Nr: 1760479	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbar strain with disc herniation prior to March 5, 2011 and in excess of 40 percent thereafter.


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1990 and June 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied a disability rating in excess of 20 percent for lumbar strain with disc herniation.  
During the pendency of appeal, a September 2011 rating decision granted a 40 percent disability rating for lumbar strain with disc herniation, effective March 5, 2011.

In June 2017, the Board remanded this matter for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his lumbar strain with disc herniation warrants a higher disability rating because he experiences significant pain and limitations in his daily life. 

A review of the Veteran's medical records indicates that he has a history of flare ups associated with turning or bending, as well as standing or walking for prolonged periods of time.    

In this case, at the most recent VA examination in August 2017, the Veteran did not report having experienced flare-ups to the examiner.  However, the Veteran did report flare-ups at the previous VA examinations in June 2009, March 2011, and June 2016.  

In light of the Veteran's history of flare ups a new VA examination is required to ascertain the current severity of his condition, particularly with respect to flare ups.  The examiner should conduct such examination and render opinions regarding additional functional loss during flare ups in accordance with Sharp v. Shulkin.  29 Vet. App. 26, 33 (2017) (holding that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his service-connected lumbar strain disability. The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination. 

The examiner should address the following for the lumbar strain disability:

(a) The examiner should identify all lumbar spine pathology found to be present. The examiner should conduct all indicated tests and studies, to include range of motion studies. Full range of motion testing must be performed where possible. The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present. 

(c) The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time. Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time. If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(d) The examiner should also provide a retrospective opinion, as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence, for the June 2009, March 2011, and June 2016  VA examinations. For each examination, the examiner is asked to provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

2. After completion of the above and any other development indicated, readjudicate the issue on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and provide an appropriate amount of time for response. Thereafter, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






